 



EXHIBIT 10.1

Execution version
SIXTH AMENDMENT TO
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
     THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT(this “Amendment”), dated as of December 14, 2005, is entered into, by
and among LENNOX INDUSTRIES INC., an Iowa corporation, (“Lennox” or the “Master
Servicer”), LPAC CORP., a Delaware corporation (“LPAC” or the “Company”),
LIBERTY STREET FUNDING CORP. (“Liberty Street”), the investors named in the
Purchase Agreement (defined below), THE BANK OF NOVA SCOTIA (“Scotiabank”) YC
SUSI TRUST (“Yorktown”), BANK OF AMERICA, NATIONAL ASSOCIATION (the “Yorktown
Agent”) and THE YORKTOWN INVESTORS. Capitalized terms used and not otherwise
defined herein are used as defined in the Purchase Agreement (as defined below).
     WHEREAS, LPAC, Lennox, Liberty Street, the investors named therein,
Scotiabank, Yorktown, the Yorktown Agent, and the Yorktown Investors are party
to that certain Second Amended and Restated Receivables Purchase Agreement,
dated as of June 16, 2003 (as amended, supplemented or otherwise modified
through the date hereof, the “Purchase Agreement); and
     WHEREAS, the parties hereto desire to amend the Purchase Agreement as set
forth herein.
     NOW THEREFORE, in consideration of the premises and the other mutual
covenants contained herein, the parties hereto agree as follows:
     SECTION 1. Amendments to Purchase Agreement.
     (a) Clause (i) of the definition of “Funding Termination Date” in
Appendix A to the Purchase Agreement is hereby deleted and replaced with the
following:
     “(i) December 14, 2006, or such later date as may, from time to time, be
agreed to in writing by the Agents;”
     SECTION 2. Representations and Warranties.
     Each Seller Party hereby certifies that, subject to the effectiveness of
this Amendment, each of the representations and warranties set forth in
Article VI of the Receivables Purchase Agreement is true and correct on the date
hereof, as if each such representation and warranty were made on the date
hereof.
     SECTION 3. Purchase Agreement in Full Force and Effect as Amended.
     Except as specifically amended hereby, the Purchase Agreement shall remain
in full force and effect. All references to the Purchase Agreement shall be
deemed to mean the Purchase Agreement as modified hereby. This Amendment shall
not constitute a novation of the Purchase

 



--------------------------------------------------------------------------------



 



Agreement, but shall constitute an amendment thereof. The parties hereto agree
to be bound by the terms and conditions of the Purchase Agreement, as amended by
this Amendment, as though such terms and conditions were set forth herein.
     SECTION 4. Miscellaneous.
     (a) This Amendment may be executed in any number of counterparts, and by
the different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amendment.
     (b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
     (c) This Amendment may not be amended or otherwise modified except as
provided in the Agreement.
     (d) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

           
 
  LPAC CORP.,
as Seller  
 
 
       
 
  By:   /s/ Gary A. Larson
 
       
 
  Name:   Gary A. Larson
 
       
 
  Title:   Treasurer
 
       
 
       
 
  LENNOX INDUSTRIES INC.,
as Master Servicer  
 
 
       
 
  By:   /s/ Gary A. Larson
 
       
 
  Name:   Gary A. Larson
 
       
 
  Title:   Treasurer
 
       

[additional signatures to follow]

 



--------------------------------------------------------------------------------



 



           
 
  LIBERTY STREET FUNDING CORP.,
as a Purchaser  
 
 
       
 
  By:   /s/ Bernard J. Angelo
 
       
 
  Name:   Bernard J. Angelo
 
       
 
  Title:   Vice President
 
       
 
       
 
  THE BANK OF NOVA SCOTIA,
as Liberty Street Purchaser Agent and
Liberty Street Investor  
 
 
       
 
  By:   /s/ Norman Last
 
       
 
  Name:   Norman Last
 
       
 
  Title:   Managing Director
 
       

[additional signatures to follow]

 



--------------------------------------------------------------------------------



 



           
 
  YC SUSI TRUST,
as the Yorktown Purchaser  
 
 
       
 
  By:   Bank of America, National Association, as
Administrative Trustee
 
       
 
  By:   /s/ John Zeszutek
 
  Name:
Title:   John Zeszutek
Vice President
 
       
 
  BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Yorktown Investor  
 
 
       
 
  By:   /s/ John Zeszutek
 
  Name:
Title:   John Zeszutek
Vice President
 
       
 
  BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Yorktown Purchaser Agent  
 
 
       
 
  By:   /s/ John Zeszutek
 
  Name:
Title:   John Zeszutek
Vice President

[end of signatures]

 